Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “2020,”, --now U.S. Patent No. 10,856,466--should be added.  
Appropriate correction is required.

Claim Objection 
Claims 1-10 are objected to because of the following informalities: 
(1) In claim 1, line 12, “inserted” should read --inserted into--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


          (1) In claim 1, line 11, “the housing” has no clear antecedent basis.  The phrase should read --the housing assembly--.
          (2) In claim 11, line 13, “the housing” lacks clear antecedent basis and should be changed to --the housing assembly--.
          (3) In claim 11, line 15, “the inner aperture” and “the outer aperture” are indefinite.  Which ones of the inner apertures and the outer apertures” do “the inner aperture” and “the outer aperture” refer?  Note lines 6 and 9-10 of the claim.
          (4) In claim 12, line 8, the housing” has no clear antecedent basis.  The phrase should read --the housing assembly--.

Claim Rejection – Nonstatutory Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 12, 13, 15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-20 of U.S. Patent No. 10,856,466.  Although the claims at issue are not identical, they are not patentably the claims of this instant application have a broader scope than the claims of ‘466 patent (i.e. without requiring the spool to have a first flange portion, a second flange portion and a third flange portion, note claim 1 of the ‘466 patent).
3.       Claims 1-5, 10 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-20 of U.S. Patent No. 10,856,466 in view of Sprungman et al. (U.S. Patent Application Publication No. 2015/0342116, hereinafter “Sprungman”).
          The claims of this instant application recite a trimming head having a broader than the claims of ‘466 patent as set forth but does not include a motor for driving the trimming head.
          Sprungman teaches it is desirable to use a motor (102) to facilitate driving a trimming head (108) thus collectively forming a grass trimmer (100, see Fig.1).  
          Therefore, it would have been obvious to one skilled in the art to include a motor to be used with the trimming head of the ‘466 patent to facilitate driving the same as taught by Sprungman. 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman et al. (U. S. Patent Application Publication No.22015/0342116, hereinafter “Sprungman”).  
Regarding claim 1, Sprungman discloses a grass trimmer (100) comprising:
          a trimming head (108); and 
          a motor (102) for driving the trimming head (108),
          wherein the trimming head (108) comprises:
               a housing assembly (209) formed with a housing cavity (see Fig.2A, not labeled), wherein the housing assembly (209) is provided with outer apertures (204) for allowing a cutting line (110) to be inserted from outside of the housing assembly (209) into the housing cavity; and 
               a spool (210) at least partially disposed in the housing cavity (see Fig.2A) and rotatable relative to the housing assembly (209) about a central axis (defined by drive shaft 202), wherein the spool (210) is provided with inner apertures (defined by ends of line guide passages 232a/232b) for the cutting line (110) to be inserted,
               wherein the spool (210) has a line loading position relative to the housing assembly (209), and the cutting line (110) is capable of being passed through the outer apertures (204) and be directly inserted into the inner apertures (defined by ends of line guide passages 232a/232b, see paragraph [0053], lines 14-22) when the spool (210) is in the line loading position,
               wherein the spool (210) is formed with a plurality of first engaging portions (240) arranged in a circumferential direction around the central axis (defined by drive shaft 202, see Fig.2A), the housing assembly (209, i.e. the lower housing 216 of the housing assembly 209) is formed with a plurality of first matching portions (234) corresponding to the plurality of the first engaging portions (240, see paragraph [0057], lines 1-4), each of the plurality of first matching portions (234) is formed with a first 
             wherein when the spool (210) is rotated relative to the housing assembly (209) to a position wherein the first positioning surface (234) and the second positioning surface (240) contact, the spool (210) is in the line loading position (see paragraph [0057], lines 16-29).
          Regarding claims 2 and 13, Sprungman’s trimming head (108) further comprises a spring (212, see Fig.2A) disposed between the housing assembly (209, i.e. the upper housing 208 of the housing assembly 209) and the spool (210), and the spring (212) applies a force to the spool (210) to make the first positioning surface (234) and the second positioning surface (240) closer to each other. 
          Regarding claim 3, Sprungman’s trimming head (108) further comprises a spring (212, see Fig.2A) disposed between the housing assembly (209, i.e. the upper housing 208 of the housing assembly 209) and the spool (210), and the spring (212) applies a force to the spool (210) to make the plurality of first engaging portion (240) contact with the plurality of first matching portions (234).  
          Regarding claims 4 and 14, when Sprungman’s trimmer head (108) shown in Fig.2A is rotated 180 degrees, it is said Sprungman’s housing assembly (209) comprises an upper housing (216) and a lower housing (208), the plurality of first matching portions (234) are arranged on the upper housing (216), and the plurality of first engaging portions (240, i.e. the ones closer to the knob 218, see Fig.2B) are formed on an upper portion of the spool (210).   
Regarding claims 6 and 16, Sprungman shows an even number (i.e. “6”, see Fig.6A) of the plurality of first engaging portions (240) are provided. 
          Regarding claims 8 and 18, Sprungman’s inner apertures (232a/232b) and the outer apertures (204) are aligned when the spool (210) is in the line loading position (see paragraph [0053], lines 14-22).  
          Regarding claims 9 and 19, Sprungman’s spool (210) is provided with line guide passages (232a,232b) for the cutting line (110) passing through the spool (210), and two ends of the line guide passages (232a,232b) are defined as the inner apertures.
          Regarding claims 10 and 20, Sprungman’s trimming head (108) further comprises a driving member (212, see Fig.2A) for applying a force to the spool (210) to make the first positioning surface (234) and the second positioning surface (240) closer to each other. 
          Regarding claim 11, Sprungman discloses a grass trimmer (100) comprising:
          a trimming head (108); and 
          a motor (102) for driving the trimming head (108),
          wherein the trimming head (108) comprises:
              a housing assembly (209) formed with a housing cavity (see Fig.2A, not labeled), wherein the housing assembly (209) is provided with outer apertures (204) for allowing a cutting line (110) to be inserted from outside of the housing assembly (209) into the housing cavity; and 
               a spool (210) at least partially disposed in the housing cavity (see Fig.2A) and rotatable relative to the housing assembly (209) about a central axis (defined by drive 
               wherein the housing assembly (209) is provide with a first positioning surface (234), and the spool (210) is provided with a second positioning surface (240) for matching with the first positioning surface (234, see paragraph [0057], lines 1-3), 
              wherein the trimming head (108) further comprises a driving member (212, see Fig.2A for driving the spool (210) to rotate to a position where the second positioning surface (240) contacts with the first positioning surface (234), so that the inner apertures (232a/232b) and the outer apertures (204) are aligned (see paragraph [0053], lines 14-22). 
          Regarding claim 12, Sprungman discloses a trimming head (108) comprises:
          a housing assembly (209) formed with a housing cavity (see Fig.2A, not labeled), wherein the housing assembly (209) is provided with outer apertures (204) for allowing a cutting line (110) to be inserted from outside of the housing assembly (209) into the housing cavity; and 
          a spool (210) at least partially disposed in the housing cavity (see Fig.2A) and rotatable relative to the housing assembly (209) about a central axis (defined by drive shaft 202), wherein the spool (210) is provided with inner apertures (defined by ends of line guide passages 232a/232b) for the cutting line (110) to be inserted,
          wherein the spool (210) has a line loading position relative to the housing assembly (209), and the trimming head (108) allows the cutting line (110) to pass through the outer apertures (204) when the spool (210) is in the line loading position (see paragraph [0053], lines 14-22),

             wherein when the spool (210) is rotated relative to the housing assembly (209) to a position wherein the first positioning surface (234) and the second positioning surface (240) contact, the spool (210) is in the line loading position (see paragraph [0057], lines 16-29).

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprungman et al. (U.S Patent Application Publication No. 2015/0342116, hereinafter “Sprungman”).
          Regarding claims 7 and 17, Sprungman’s grass trimmer as set forth shows all the claimed structure except the number of the plurality of first engaging portions (240) 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724